DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 12/16/2020. Claims 1, 4-16,  20 and 21 are pending 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ghani US 2002/0085029, and further in view of Rappaport US 2014/0344718.
Regarding claim 20, Ghani teaches a method of interactive broadcast management using an interactive broadcast management system including; a. an online interactive interface accessible by at least one user and a plurality of online participants; 
["The present invention provides a computer-based system for facilitating collaborative interactions via the Internet or an intranet. In particular, the present invention provides a presenter/participant interactive computer based educational and meeting system, coupled with the ability for direct consumer marketing. Using multiple computers the system allows a multiplicity of individuals to mimic a live classroom or meeting setting by providing various parallel features such as real time audio and visual capabilities, hand raising features, whispering features, attendance tracking, participant polling, hand-off capabilities, an interactive whiteboard, and a variety of other information and content sharing capabilities, all without downloading any software.;", ¶5]

b. a server having the necessary applications and databases for operating the system; 
["Server 140 is constructed of a variety of different applications including conversion engine 145 (developed in VC++), whiteboard application 150 (developed in Java), core engine 175 (developed in Java), audio/video media engine 170 (developed ATL in VC++), back-end application 185 (developed in JSP), and administrative application 190 (developed in JSP). Additionally, server 140 includes several different standard server technologies: web server 155 (which can be any commercially available web server application that provides web publishing functionality such as Java web server from Sun Microsystems or Apache-Tomcat servers), mail server 160 (which can be any commercially available mail server that provides SMTP mail functionality such as Internet Information Server from Microsoft), database 165 (which can be any specially configured commercial database product such as MS-SQL from Microsoft), and media server 195 (which can be any commercially available media server application that provides audio/video streaming functionality such as Media Streaming Server from Microsoft). ", ¶36]

c. at least one communication means being selectively connected between said user(s) and a selected one of said online participants(s); 
["In order to control the collaboration process, all communications between presenter computer 100 and participant computers 120 are passed through and controlled by server 140. There are no direct communications between presenter computer 100 and participant computers 120. While only a single presenter computer 100 relative to multiple participant computers 120 is depicted in FIG. 1 to represent a single collaboration session, server 140 might be coupled to multiple presenter computers 100 since event server 140 can simultaneously process multiple collaboration sessions.  ", ¶71]

d. at least one interactive tool for assessing the online participant to be selected for engaging by said user(s); 
[" I On control A console 200a below hand-raised box 204, authorize and unauthorized buttons 216 and 218, respectively, are provided. Authorize button 216 allows a presenter to select one of the hand-raised persons to authorize him or her for speaking and using whiteboard 400. The name should be first selected from hand-raised box 204 before authorizing the participant. The name of the authorized participant appears in authorized box 208. ", ¶63]

e. at least one feedback tool accessible by the at least one user for monitoring online participants interest of the plurality of online participants(visually display messages sent between participants, ¶70); 
["["In order to track the sender of a whisper message, message sent by different participants are marked in different colors with the color corresponding to the color associated with the sender in audience box 202. This reminds the presenter and participants of a particular whispering person by identification with color. It should be noted that any user could whisper to any other user. ", ¶70]

 f. and at least one selection tool whereby the interactive broadcast management system provides an online control panel for managing and automating online participants interaction/relationships with a broadcaster and/or broadcasting channel(Fig.2 ¶89-93).
["Referring now to FIG. 2, the system's primary graphical user interface (GUI) for the presenter, presenter window 200, is shown. The presenter is the individual(s) who leads a meeting, instructs, or teaches a program for students or participants. Presenter window 200 is spatially divided into three console areas: control A console 200a, control B console 200b, and master communication console 200c. In general terms, control A console 200a contains controls for selecting and deselecting participants and files sent to those participants. Control B console 200b contains advertisement information and speech (Voice) controls. Master communication console 200c contains controls for the transmission and receipt of collaboration information between the presenter and participants. ", ¶58]

wherein the system is linked to at least one other broadcast station in a networked environment in a manner designed to integrate users and online participants via online and standard communication methods 
["Participants are able to use live audio streaming in a variety of ways to more easily accommodate the equipment at their disposal. The functionality of the present invention enables voice over internet protocol (VOIP) to allow users to speak directly from one computer to another over the Internet. This allows voice communication even if the user has only one phone line. VoIP does require, however, that the user have a sound card, microphone and speakers. For users without a microphone and speakers, the system also has enabled audio functionality via telephone. This allows participants to speak through a standard telephone. Audio streaming operates from pc to pc and telephone to pc. ¶45]

and wherein the method allows interactive broadcast management to provide an online control panel for managing and automating online participants interaction/relationships with the broadcaster and/or the broadcasting channel channel(Fig.2 ¶89-93).
["Referring now to FIG. 2, the system's primary graphical user interface (GUI) for the presenter, presenter window 200, is shown. The presenter is the individual(s) who leads a meeting, instructs, or teaches a program for students or participants. Presenter window 200 is spatially divided into three console areas: control A console 200a, control B console 200b, and master communication console 200c. In general terms, control A console 200a contains controls for selecting and deselecting participants and files sent to those participants. Control B console 200b contains advertisement information and speech (Voice) controls. Master communication console 200c contains controls for the transmission and receipt of collaboration information between the presenter and participants. ", ¶58]

Ghani does teaches broadcast presentation regarding particular topic but does not teach  including the automatic undertaking of a number of reviews and then automatically acting on those reviews to alter how the system then proceeds wherein the reviews include any one or more of: g. the number of people joining a sub chat room; h. the amount of interaction of those people; and i. the range of opinions of those people; and as a result of one or more of those reviews an automatic change in: i. the size of the chat room; ii. ranking of people in that chat room iii. the number of people to be selected from each chat room to form a pool of engaging participants. Rapaport teaches a system of analysis and monitoring of trends in topical chat discussion web conferences .Rappaport teaches including the automatic undertaking of a number of reviews and then automatically acting on those reviews to alter how the system then proceeds wherein the reviews include any one or more of: g. the number of people joining a sub chat room; h. the amount of interaction of those people; and i. the range of opinions of those (based on the number of higher influence users participation(i.e. toucher of a topic)  in chat discussion enhance/increase the weight of that user, ¶143)  
and as a result of one or more of those reviews an automatic change in: i. the size of the chat room; ii. ranking of people in that chat room iii. the number of people to be selected from each chat room to form a pool of engaging participants(based on the number of higher influence users participation(i.e. toucher of a topic)  in chat discussion enhance/increase the weight of that user, ¶143). 

[" Basically, there are at least two kinds of `touching`, direct and indirect. When a STAN.sub.--3 user "touches" a node or subregion (e.g., a topic node (TN) or a topic region (TSR)) of a given, system-supported "space", that `touching` can add to a heat count associated with the node or subregion. The amount of "heat", its polarity (positive or negative), its decay rate and so on may depend on who the toucher(s) is/are, how many touchers there are, and on the intensity with which each toucher virtually "touches" that node or subregion (directly or indirectly). In one embodiment, when a node is simultaneously `touched` by many highly ranked users all at once (e.g., users of relatively high reputation and/or of relatively high credentials and/or of relatively high influencing capabilities), it becomes very "hot" as a result of enhanced heat weights given to such highly ranked users. ", ¶143]


It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Ghani with the topical analysis and tracking of chat discussions as taught by Rapaport . The reason for this modification would be to track the trends in chat discussions to make topic recommendations(¶146).
Regarding claim 21, Rapaport teaches  wherein the method includes an automatic dynamic management of groups of online participants to form or reform chat rooms in real time based on any one or more of: a. the input rate of participants observed by detecting inputting typing character rate of participants; b. the amount of interaction of the participants such that they are deemed active; and c. the speed of reading rate by participant of comments of other participants observed by detecting scrolling by the reading participant(based on the level of  interaction of users as participation in a discussion changes  automatic spawning of new topic nodes merging chat 2 sessions into one or splitting of a chat room into two or more are performed  ¶s329,330)
 and as a result of one or more of those reviews an automatic change in: i. the interaction rate of participants in a chat room to maintain active participants; ii. the size of the chat room; iii. the matching of participants by matching reading rate of participants to input rate of participants; iv. the expansion, contraction or merger of participants or content in chat rooms(based on the level of  interaction of users as participation in a discussion changes  automatic spawning of new topic nodes merging chat 2 sessions into one or splitting of a chat room into two or more are performed  ¶s329,330). 
["system 410 automatically suggests to members of a chat room that they drift themselves apart (as a cleaved or drifting chat room) to take up a new tethering position in topic space when a majority of the chat room members refocus themselves (digress themselves) towards a modified topic that rightfully belongs in a different place in topic space than where their chat room currently resides (where the topic node(s) to which their chat room currently tethers, resides). (For more on user digression, see also FIG. 1L and description thereof below.) Assume for example here that the members of an ongoing chat or other forum participation session first indicated via their CFi's that they are interested in primate anatomy and thus they were invited into a chat room tethered to a general, primate anatomy topic node. However, 80% of the same users soon thereafter generated new CFi's indicating they are currently interested in the more specific topic of chimpanzee grooming behavior. In one variation of this hypothetical scenario, there already exits such a specific topic node (chimpanzee grooming behavior) in the system 410. In another variation of this hypothetical scenario, the node (chimpanzee grooming behavior) does not yet exist and the system 410 automatically offers to the 80% portion of the users that such a new node can be auto-generated for them and then the system 410 automatically suggests they agree to drift their part of the chat to the new topic node and continued chat session automatically spawned for. (In so far as the remaining 20% users of the original room are concerned, the cleaving away 80% are reported as having left the original room. See also FIG. 1L and description thereof as provided below.) ", ¶329]
["Such adaptive changes in topic space, including creation of new topic nodes and ever changing population concentrations (clusterings, see FIG. 4E) of forum participants at different topic nodes/subregions and drifting of chat rooms to new anchoring spots, or mergers or bifurcations of chat or other forum participation sessions, or mergers or bifurcations of topic nodes, all can be tracked to thereby generate velocity of change indication signals which indicate what is becoming more heated and what is cooling down within different regions of topic space. ", ¶330]





Applicant Remarks

The examiner contacted applicant’s representative Gordon Wright proposing amendments to place the application in condition for allowance but was unsuccessful in reaching Mr Wright. Applicnat’s representative is encouraged to contact the examiner to discuss amendments  to place the application in condition for allowance. 
Applicant arguments with respect to amended claims have been considered how such amendments are not recited in claims 20 and 21 and thus rejections for such claims are maintained. Rejected claims remain within the instance application thus the application is not in condition for allowance.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456